HORNBECK, PJ.
There is one question at law presented upon the record, namely: Did the release heretofore quoted relieve defendant from any liability on the cause of action asserted against him in the petition?
If Billiter in the action against him for damages was liable for the further damages suffered by the plaintiff because of the maltreatment of the defendant of her injuries sustained in the automobile accident, then the release included the damages sought to be claimed in the instant action. If so, as there can be but one recovery, the demurrer was properly overruled. If not, it should have been sustained.
We have examined the authorities cited and are of opinion that the case of Seymour v Carroll, 43 Oh Ap 60, (13 Abs 21; 182 NE 647); Ohio Bar, November 14, 1932, which it is admitted decided the identical question presented in the instant case is properly determined and we therefore follow it. In the Seymour case the court has carefully considered and discussed the pertinent authorities and for us to further consider them would be a work of supererogation. Judgment affirmed.
KUNKLE and BARNES, JJ, concur.